DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 8, 10-21, 24-26, and 28-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as Applicant at least substantially incorporated the suggestions discussed in the 18 May 2022 interview, the prior art of record fails to show a pipe coupling device and method having the details, as set forth in claims that include elements such as a body configured to connect a first pipe segment to a second pipe segment; a sealing device carried by the body and comprising: a circumferential element comprising a first material, and a peripheral element connected to an edge of the circumferential element and comprising a second material that is different from the first material, wherein the peripheral element comprises a first flap and a second flap that are pivotable with respect to the circumferential element, and wherein the peripheral element is adjustable between: an open configuration in which the first and second flaps extend radially outward from the circumferential element at an acute angle with respect to a central axis of the pipe coupling device, and a closed configuration in which the first and second flaps lie against the circumferential element substantially parallel to the central axis and define a gap therebetween; and an activation unit configured to: adjust the sealing device to an activated state in which the peripheral element of the sealing device is in the closed configuration and in which the sealing device extends radially from the body to form at least a portion of a seal with a pipe that surrounds the body, such that: the seal fluidically isolates a first annular region between the first pipe segment and the pipe along a first side of the seal from a second annular region between the second pipe segment and the pipe along a second side of the seal, and the first and second materials of the sealing device are both in contact with the pipe along the seal; and adjust the sealing device to a deactivated state in which the peripheral element of the sealing device is in the open configuration and in which the sealing device is retracted substantially within the body to form an opening between the pipe coupling device and the pipe that allows fluid communication between the first and second annular regions.  Relevant references, such as Clarke (US 2011/0037229) disclose a pipe coupling (10, which Examiner notes is a pipe coupling and packer as it is disclosed as a packer that is positioned between and thus connecting/coupling two pipe segments, as labeled in Examiner annotated Fig. 12) and method of sealing a pipe assembly (as disclosed in paragraphs [0064], etc., Figs. 3-6, 7-9, etc.) comprising connecting a first pipe segment (as labeled in Examiner annotated Fig. 12) of the pipe assembly (as seen in Figs. 12, etc. the combination of the pipe segments and the coupling 10) to a second pipe segment (as labeled in Examiner annotated Fig. 12) of the pipe assembly with a body (i.e. the body of 10) of a pipe coupling device (as seen in Figs. 10-12, etc.); radially extending a sealing device (including 12 and 44 shown extending between and run-in and expanded condition between Figs. 3-6, 7-9, 10-12, and as described in paragraphs [0064], etc.) of the pipe coupling device from the body with an activation unit (e.g. the setting tool as described in paragraphs [0064], etc.) of the pipe coupling device to adjust the sealing device to an activated state (e.g. as seen between Figs. 3-6, 7-9, 10-12, and as described in paragraphs [0064], etc.), the sealing device comprising: a circumferential element (i.e. including 12 and 42 and/or 44) comprising a first material (of 12), and a peripheral element (including 42/44 or 76a/b) connected to an edge of the circumferential element (as seen in Figs. 3-6, etc.) and comprising a second material (of 42/44) that is different from the first material (as seen in Figs. 3-6, 7-9, etc. at least in that they are separate elements and are different in that respect, and as they expand different amounts they are also considered to be made of different materials); forming at least a portion of a seal between a pipe of the pipe assembly that surrounds the body and the sealing device in the activated state (as seen in Figs. 4-6, 9, 11-12) such that the first and second materials of the sealing device are both in contact with the pipe along the seal (as seen in Figs. 4-6, 9, etc.); and fluidically isolating a first annular region between the first pipe segment and the pipe along a first side of the seal from a second annular region between the second pipe segment and the pipe along a second side of the seal (as seen in Figs. 10-12, etc.), but fail to disclose at least that the activated state is one in which the peripheral element of the sealing device is in the closed configuration and in which the sealing device extends radially from the body to form at least a portion of a seal with a pipe that surrounds the body, and the deactivated state is one in which the peripheral element of the sealing device is in the open configuration and in which the sealing device is retracted substantially within the body to form an opening between the pipe coupling device and the pipe that allows fluid communication between the first and second annular regions. 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight. Specifically as the prior art all appear to at least disclose the activated state being one in which the flaps lie against the circumferential element (i.e. due to expansion of the circumferential element and contact with the inner wall of the pipe segment), such would not appear to be an obvious modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675